
	

114 HR 3755 IH: To amend title XVIII of the Social Security Act to provide for the disregard of certain resident slots that include Department of Veterans Affairs training in determining payments for direct graduate medical education costs, and for other purposes.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3755
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Ms. Titus (for herself, Mr. Takano, and Mr. Becerra) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for the disregard of certain resident
			 slots that include Department of Veterans Affairs training in determining
			 payments for direct graduate medical education costs, and for other
			 purposes.
	
	
		
			1.
			Disregard of resident slots that include VA training against the Medicare graduate medical
			 education limitations
			
				(a)
				Direct GME
 Section 1886(h)(4)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(F)) is amended by adding at the end the following new clause:   (iii) Disregard of certain resident slots that include VA training For portions of cost reporting periods beginning on or after July 1, 2016, in applying the limitations regarding the total number of full-time equivalent residents in the field of allopathic or osteopathic medicine under clause (i) in a hospital's approved medical residency training program, the Secretary shall not take into account any resident within such program that counts towards meeting the obligation of the Secretary of Veterans Affairs under section 301(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note).
					.
 (b)Indirect GMESection 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)) is amended, in the second sentence, by striking subsection (h)(4)(F)(ii) and inserting clauses (ii) and (iii) of subsection (h)(4)(F). 2.Extension of period for increase in graduate medical education residency positions at medical facilities of the Department of Veterans Affairs (a)In generalParagraph (2) of section 301(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) is amended—
 (1)in the paragraph heading, by striking Five-year and inserting Ten-year; and (2)in subparagraph (A), by striking 5-year period and inserting 10-year period.
 (b)ReportParagraph (3)(A) of such section is amended by striking 2019 and inserting 2024.  